EXHIBIT Management’s Discussion and Analysis The following discussion is a review of the financial performance and position of Claude Resources Inc. (“Claude” or the “Company”) for the years ended December 31, 2008 and 2007. This discussion is the responsibility of Management and the information within this Management discussion and analysis is current to March 27, 2009.This Board of Directors reviewed the disclosure presented herein through the Audit Committee.This discussion should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto. All amounts are expressed in Canadian dollars, except where otherwise indicated. Overview Claude Resources Inc. is a gold and oil & natural gas producer with shares listed on both the Toronto Stock Exchange (TSX-CRJ) and the NYSE Amex (NYSE Amex-CGR).The Company’s entire asset base is located in Canada.Its main revenue generating assets is the 100 percent owned Seabee gold mine, located in northern Saskatchewan. The Company also has working interests in oil & natural gas wells located in both Saskatchewan and Alberta that are being held for sale. The Company’s primary mission is to create significant shareholder value through gold exploration and mining.Its vision is to be highly valued by all stakeholders for its ability to discover, develop and produce gold in a safe, environmentally responsible and profitable manner.The Company’s goals include: • Increasing its resource base through aggressive exploration programs; • Developing profitable mining operations at the Seabee Operation; • Strengthening its Balance Sheet and maintaining liquidity; and • Increasing value to shareholders. Exploration At the Madsen property, Claude’s objective is to fully assess the potential for high grade gold mineralization while continuing to de-water the Madsen shaft to provide additional underground access.In December 2008, the Company reached an important milestone with the commencement of its directionally-assisted underground drill program from the 10th level of the Madsen mine shaft. Claude’s gold exploration efforts at the Seabee Operation continue to focus on land positions within trucking distance of the mill: the Santoy 8 and 8E zones, the Porky zones and Seabee Deep.In June of this year, the Company released the results of a National Instrument 43-101 compliant inferred and indicated mineral resource estimate at the Santoy 8 deposit.The Company is currently completing the environmental studies and permitting required for planned commercial mining of the Santoy 8 and 8E deposits in 2009. Operations The Company will continue to focus on the profitability of the Seabee mining operations.This will be accomplished through a combination of improved grade control, stringent cost controls and developing the production profile at our lower cost satellite ore bodies. Financial Capacity The Company intends to build its cash reserves and maintain access to financial markets to ensure continued funding of exploration efforts and expansion of mining projects. During the second quarter of 2008, the
